Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s)  48-55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Interview Summary
A telephone interview was held 2/24/2022, 4:00 o’clock pm PST with applicant representative Mr. ZACHARY A. NEMTZOW and MS. HAIXIA LIN, Registration No. 61,318.  No agreement was reached at that time.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 48-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mallick et al. (US 2010/0240338 A1) in view of IWAMURA (CA 2672124 A1)  in further view of BIBL et al.  (CA 2716297 A1).

Regarding 48-49, Mallick discloses a User Equipment (UE) configured to communicate with a radio access network (RAN) node for a RAN configured to support RAN sharing by more than one operator (see [0046], “ one or more CNs that share the ran” [0046]), each operator being associated with a respective Public Land Mobile Network (PLMN), the UE comprising: 

a memory (see storage unit 440 in fig. 4) storing instructions; and at least one processor (note controller 430 in fig. 4) configured to process the instructions to: receive broadcast from the RAN node (see [0046] broadcast form Core-RAN as universally known in the feild), including PLMN specific access baring parameters (see [0042] “access class barring information” checked or verified for an individual PLMN or specific PLMN before “decid[ing]” to move to another PLMN) to be set for each of the respective the PLMN specific access baring parameters including for each of the respective PLMN (see RAN connects UE to access point needed for emergency services where “access class” is different for different PLMN, here in table 1, there is at least three PLMNs, each with different access classes, see (1) home PLMN, (2) Extended Home PLMN and non-home PLMN and access class for PLMN in home country): 

 Mallick does not explicitly disclose however Iwamura discloses an indication of a PLMN associated with one of the at least one operator (system broadcast information includes “PLMN-ID” and the “operator identification”, see page 27, lines 1-10, furthermore this would have been required for network sharing as Mallick relates to specifically and would have been obvious but not explicitly discussed part of Mallick’s invention);

It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Iwamura with that of Mallick. Doing so would conform two vigorously well-known conventions and standards 3rd, 4th and 5th generation mobile communications.

Mallick and Iwamura do not specifically disclose however BIBL discloses and a parameter including at least one of an ac-BarringFactor and an ac- BarringTime (see [0023] access barring information parameters include BarringFactor and ac-BarringTime).

It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Mallick and Iwamura with that of BIBL. Doing so would conform two vigorously well-known conventions and standards 3rd, 4th and 5th generation mobile communications.

Regarding claims 50-51, Mallick discloses a radio access network (RAN) node and method  for a RAN configured to support RAN sharing by more than one operator (see “shared between multiple CNs (i.e., Public Land Mobile Networks (PLMNs))”), each operator being associated with a respective Public Land Mobile Network (PLMN), the RAN node comprising: 

a memory storing instructions (note memory and controller in fig. 4); and at least one processor (note memory and controller in fig. 4) configured to process the instructions to: transmit broadcast information including PLMN specific access baring parameters (see [0042] “access class barring information” checked or verified for an individual PLMN or specific PLMN before “decid[ing]” to move to another PLMN) to be set for each of the respective PLMN the PLMN specific access baring parameters including for each of the respective PLMN (see RAN connects UE to access point needed for emergency services where “access class” is different for different PLMN, here in table 1, there is at least three PLMNs, each with different access classes, see (1) home PLMN, (2) Extended Home PLMN and non-home PLMN and access class for PLMN in home country): 

 Mallick does not explicitly disclose however Iwamura discloses an indication of a PLMN associated with one of the at least one operator (system broadcast information includes “PLMN-ID” and the “operator identification”, see page 27, lines 1-10, furthermore this would have been required for network sharing as Mallick relates to specifically and would have been obvious but not explicitly discussed part of Mallick’s invention);

It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Iwamura with that of Mallick. Doing so would conform two vigorously well-known conventions and standards 3rd, 4th and 5th generation mobile communications.

Mallick and Iwamura do not specifically disclose however BIBL discloses and a parameter including at least one of an ac-BarringFactor and an ac-BarringTime (see [0023] access barring information parameters include BarringFactor and ac-BarringTime).

It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Mallick and Iwamura with that of BIBL. Doing so would conform two vigorously well-known conventions and standards 3rd, 4th and 5th generation mobile communications.

Regarding 52, Mallick, Iwamura in view of BIBL disclose the UE according to claim 48,  Mallick and Iwamura do not specifically disclose however BIBL discloses wherein the ac-BarringFactor represents the probability that access attempt would be allowed (see [0023] access barring information parameters include BarringFactor and ac-BarringTime, as factor relates to probability as defined by the terminology).

Regarding 53, Mallick, Iwamura in view of BIBL disclose the method according to claim 49, Mallick and Iwamura do not specifically disclose however BIBL discloses wherein the ac-BarringFactor (see [0023] access barring information parameters include BarringFactor and ac-BarringTime, as factor relates to probability as defined by the terminology).

Regarding 54, Mallick, Iwamura in view of BIBL disclose the RAN node according to claim 50, Mallick and Iwamura do not specifically disclose however BIBL discloses wherein the ac-BarringFactor represents the probability that access attempt would be allowed (see [0023] access barring information parameters include BarringFactor and ac-BarringTime, as factor relates to probability as defined by the terminology).

Regarding 55, Mallick, Iwamura in view of BIBL disclose the method according to claim 51, Mallick and Iwamura do not specifically disclose however BIBL discloses wherein the ac-BarringFactor represents the probability that access attempt would be allowed (see [0023] access barring information parameters include BarringFactor and ac-BarringTime, as factor relates to probability as defined by the terminology).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643